Citation Nr: 1521266	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  12-30 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Whether new and material evidence has been received to reopen a claim for service connection for chronic obstructive pulmonary disease (COPD), to include as due to inservice asbestos exposure, and, if so, whether service connection may be granted.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2014).  38 U.S.C.A. § 7107(a)(2) (West 2014).  

The Veteran served on active duty from September 1957 to January 1961.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Pittsburgh, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, it was determined that no new and material evidence had been received to reopen the previously denied claim for service connection for COPD as due to inservice asbestos exposure.  

A Travel Board hearing was held in March 2013 before the undersigned Veterans Law Judge, sitting in Pittsburgh, Pennsylvania.  A copy of the transcript of that hearing is of record.  

The following determinations are based on review of the Veteran's claims file in addition to his Virtual VA "eFolder."  

In the decision below, the claim for entitlement to service connection for COPD, to include as due to inservice asbestos exposure, is reopened.  The reopened claim, however, must be REMANDED to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.  VA will notify the appellant if further action is required on his part.  


FINDINGS OF FACT

1.  In a decision dated in October 2005, the RO denied the Veteran entitlement to service connection for COPD, to include as due to asbestos exposure.  

2.  The RO notified the Veteran of the decision and of his appellate rights with regard to the decision, but he did not file a timely notice of disagreement.  

3.  evidence received since the October 2005 decision is neither cumulative nor redundant of the evidence previously of record and, by itself, or when considered with the evidence previously of record, relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for COPD, to include as due to asbestos exposure, and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The October 2005 RO decision denying service connection for COPD, to include as due to asbestos exposure, is final.  38 U.S.C.A. §§ 7103, 7104 (West 2014); 
38 C.F.R. § 20.1100 (2014).  
 
2.  New and material evidence has been received to reopen a claim of entitlement to service connection for COPD, to include as due to asbestos exposure.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1) (2014).  

A June 2010 pre-adjudication letter explained the evidence necessary to substantiate a claim for service connection.  The letter was provided to the Veteran prior to the initial adjudication of his claim, pursuant to Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

With regard to claims to reopen, VA must inform the claimant of the evidence and information necessary to reopen his claim and to establish entitlement to the underlying claim.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).  In notifying the claimant of what evidence would be considered new and material, VA must examine the basis of the denial in the prior decision and identify the evidence that would substantiate the element(s) of a service connection claim found lacking in that case.  Id.  The letter dated in June 2010 notified the Veteran of the bases of the last denial of his claim for service connection for COPD.  

The United States Court of Appeals for Veterans Claims (Court) held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, to specifically include that a disability rating and an effective date will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, the Veteran was provided with notice of this information in the June 2010 letter mentioned above.  

VA has a duty to assist veterans in obtaining evidence necessary to substantiate their claims.  The claims file contains service treatment records (STRs) and reports of post-service medical treatment.  In regard to VA's duty to assist, it is clear that no further assistance is needed to substantiate the Veteran's request to reopen his previously denied claim for COPD.  The underlying claim of service connection for COPD is being remanded for further notification and development for reasons explained in greater detail below.  Thus, no further discussion of the VCAA with respect to the adjudication of the present appeal is necessary at this time.  

Reopening of the Claim 

The Veteran has petitioned to reopen the previously denied claim of service connection for COPD.  As part of his current petition to reopen his claim he has submitted evidence of a connection between his current COPD and an inservice automobile accident.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1131 (2014).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2014).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2014).  

In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The Veteran was initially denied service connection for COPD, to include as due to inservice asbestos exposure, in an October 2005 rating decision.  The issue was initially denied because while it was conceded that the Veteran was exposed to asbestos during service, he was diagnosed many years post service with COPD which was not an asbestos-related condition.  The Veteran applied to reopen his claim in April 2010 and was denied reopening in an August 2010 rating decision because evidence presented was neither new nor material as it was redundant of previous evidence and failed to show that current COPD was related to service, to include inservice asbestos exposure.  

The Veteran filed a notice of disagreement with the August 2010 rating decision.  In support of his application to reopen his claim, the evidence considered at that time included statements by fellow servicemen attesting to the fact that the Veteran served with them aboard the USS DES MOINES (CA-134) and was exposed to asbestos in the boiler room.  Also submitted was a copy of an article obtained from the internet explaining the risks of exposure to asbestos aboard the USS DES MOINES (CA-134).  

Also added to the record were additional VA treatment records, dated through 2012, showing treatment for COPD.  The Veteran testified at a hearing in 2013, and the transcript of that hearing was added to the file.  The Veteran also submitted private records from 1960 showing that he was treated for injuries to the chest following an automobile accident in 1960.  This evidence included photos of the damaged car.  

A claim that is the subject of a prior final denial may be reopened if new and material evidence is received with respect to that claim.  Once a claim is reopened, the adjudicator must review it on a de novo basis, with consideration given to all of the evidence of record.  38 U.S.C.A. § 5108 (West 2014); Evans v. Brown, 9 Vet. App. 273 (1996).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative, nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).  

The evidence that is considered to determine whether new and material evidence has been received is the evidence associated with the claims file since the last final disallowance of the appellant's claim on any basis.  Evans, 9 Vet. App. at 273.  This evidence is presumed credible for the purposes of reopening an appellant's claim, unless it is inherently false or untrue or, if it is in the nature of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); Justus v. Principi, 3 Vet. App. 510 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened.  Id. at 118.  

The pertinent evidence that has been associated with the claims file since the RO's October 2005 rating decision, as summarized above, is new in that it was not previously of record.  However, the statements by the servicemen and the internet article are considered cumulative and/or redundant of the evidence previously of record.  It was already conceded at the time of the 2005 denial that the Veteran had worked in the boiler room and that he had been exposed to asbestos during service.  Moreover, the treatment records showing continued treatment for COPD are not considered relevant in that it was already known that the Veteran had been diagnosed post service with this respiratory disease.  

However, the Veteran testified at his March 2013 Travel Board hearing that an inservice automobile accident caused a chest injury which was not acute and transitory.  He further testified that it was his belief that he crushed his chest in the accident and that this resulted in his current respiratory disease.  He further pointed out that he had not smoked in over 20 years.  (Hrg. Tr. at pgs. 9-14.)  These contentions had not been previously addressed.  Given the low threshold established in Shade, this evidence is both new in that it is neither cumulative nor redundant of the evidence previously of record and it is material in that it, when combined with VA assistance and considering other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. 110, 117 (2010).  

Apart from the mere allegation of service connection previously considered, the Veteran has testified that his current respiratory problems are due to an inservice chest injury.  He submitted private treatment records contemporaneous to the accident (in 1960) showing that he had chest complaints at the time of the injury, although no chronic injury was noted at the time.  The law holds that depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Because the Veteran has presented competent evidence, and because the law requires that newly-submitted evidence is presumed credible for the limited purpose of determining its materiality, both new and material evidence has been presented to reopen the claim.  See Davidson and Jandreau, supra.  

Having determined that new and material evidence has been received, the Board reopens the claim of entitlement to service connection for COPD.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for COPD is reopened.  The appeal is allowed to this extent only.


REMAND

Prior to adjudicating the claim of entitlement to service connection for COPD on the merits, additional development is necessary.  See 38 C.F.R. § 19.9 (2014).  

No VA medical personnel has addressed the medical question as to whether the Veteran's post service respiratory disorder, diagnosed as COPD, resulted from an inservice chest injury in 1960.  

Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2014).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should undertake appropriate development to obtain any outstanding, pertinent medical records.  All efforts to obtain additional evidence must be documented in the claims folder.  

If the AOJ is unable to secure these records, it must appropriately notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) appropriately notify the Veteran that he is ultimately responsible for providing the evidence. 38 U.S.C.A. § 5103A(b)(2) (West 2014); 38 C.F.R. § 3.159(e)(1) (2014).  

2.  Following completion of the above, obtain a supplemental opinion from the examiner at Erie, Pennsylvania, VA Medical Center (VAMC), who conducted the October 2012 evaluation, to provide an addendum report, addressing whether any current respiratory condition, to include COPD, is at least as likely as not (50 percent or greater probability) related to a chest injury that occurred in an automobile accident in 1960.  

If the October 2012 examiner is not available, the claims file should be forwarded to another appropriate VA physician, who should be instructed to provide the required opinion with supporting reasoning.  Another examination of the Veteran should only be performed if determined to be necessary by the person providing the opinion.  

A complete rationale for all opinions is required.  That is, the examiner should identify and explain the relevance or significance, as appropriate, of any history, clinical findings, medical knowledge or literature, etc., that the examiner relied upon in reaching his/her conclusions.  

3.  The AOJ should also undertake any other development it determines to be warranted.  
 
4.  Then, the AOJ should readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board for further appellate action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


